The information in this case charges that the defendant, J.B. Langham, did have in his possession a gallon and one-fifth gallon of whisky with the unlawful intent to sell the same. On the trial, the jury returned a verdict, finding the defendant guilty as charged in the information, and leaving his punishment to the court. December 12, 1923, the court rendered judgment and sentenced him to be confined in the county jail for 60 days, and to pay a fine of $200. From the judgment he appeals, but no brief has been filed and no appearance made in his behalf in this court.
The errors assigned question the sufficiency of the evidence to support the verdict. The evidence shows that officers visited the home of the defendant and there found one gallon of whisky and a pint of whisky in another jar.
I.B. Gossett, chief of police of Duncan, testified that he saw Max Sewell standing in the door and two men in a car in front of the door, and heard Sewell ask the defendant if he had anything, and how long it would take to get it, and the defendant said a few minutes. Then he followed *Page 65 
the defendant into a feed house and met him with a gallon of whisky in his had. The two men in the car jumped out and ran away.
W.F. McKenzie testified that he heard a conversation between the defendant and Mr. Sewell; that Sewell said, "I want three pints, how long will it take you to get it?" and defendant said, "Just a few minutes"; and Mr. Gossett followed the defendant and took the gallon of whisky from him; that they also found some whisky in a fruit jar.
At the close of the evidence for the state, the defendant moved for a directed verdict in the form of a demurrer to the evidence, which was overruled.
The testimony of the defendant in his own behalf was that he had the whisky for his own personal use, and that he did not buy it to sell.
The evidence is sufficient to sustain the verdict, and finding no material error, the judgment appealed from is affirmed.
BESSEY, P.J., and EDWARDS, J., concur.